Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Claims 1-8 have been examined.

Response to Arguments
Applicant’s arguments, filed on 02/25/2021 with respect to the rejection(s) of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niijima et al. (US 5787493, “Control method and apparatus for direct execution of a program on an external apparatus using a randomly accessible and rewritable memory”) and MULLIGAN (US 20080201625 A1, “ERROR CORRECTION SYSTEM AND METHOD”).
The applicant contends that Wilson does not disclose that "there are a first memory in the CPU for storing temporary data and a second memory in the RAID ECC engine, and the controller maps an unused memory space of the second memory in the RAID ECC engine to the first memory to be virtualized as part of the first memory when the second memory in the RAID ECC engine is not fully used, so that the CPU can also use the unused memory space of the second memory in the RAID ECC engine to store the temporary data", as recited in claim 1.


The argument in which the independent claim 5 of the present application is not disclosed by Gusev and Wilson is similar to the argument in which the independent claim 1 of the present application is not disclosed by Gusev and Wilson. 
The examiner would like to point out that a new prior art Niijima et al. (US 5787493) teach that
there are a first memory in the CPU for storing temporary data and a second memory, and the controller maps an unused memory space of the second memory to the first memory to be virtualized as part of the first memory when the second memory is not fully used, so that the CPU can also use the unused memory space of the second memory to store the temporary data 
(col. 3, lines 45-56, a CPU is connected to a memory control unit through a system bus, the memory control unit is connected to a main memory, the main memory is mapped to a memory space, a solid state disk (SSD) is accessible from the CPU 	through the memory space, as with the main memory; col. 3, lines 62-64, a flash EEPROM is used as a randomly accessible and rewritable memory in the SSD, alternatively a DRAM or SRAM can also be used; col. 4, lines 23-26, the SSD is divided into a plurality of logical pages, the size of a logical page of the SSD that is mapped to a real address space of the CPU is 4K bytes; col. 4, lines 33-37, real logical page of the SSD also stores non-mapped data (ECC) in addition to the mapped 4K bytes data, each logical page of the SSD is mapped to a real address space of the CPU.)
A new prior art MULLIGAN (US 20080201625 A1) teaches a memory in the RAID ECC engine (paragraph 13, an error correction code (ECC) engine includes a memory).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gusev et al. (US 20180067800 A1, “SYSTEM AND METHOD FOR PROTECTING FIRMWARE INTEGRITY IN A MULTI-PROCESSOR NON-VOLATILE MEMORY SYSTEM”) in view of Niijima et al. (US 5787493, “Control method and apparatus for direct execution of a program on an external apparatus using a randomly accessible and rewritable memory”) and MULLIGAN (US 20080201625 A1, “ERROR CORRECTION SYSTEM AND METHOD”).

As per claim 1, Gusev et al. teach a data storage device, comprising: a non-volatile memory; and a controller, electrically coupled to the non-volatile memory, comprising: an access interface, coupled to a host and the non-volatile memory (fig. 1A, paragraph 18, non-volatile memory, controller, controller interfaces with a host and transmits command sequences for read, program to non-volatile memory; paragraph 20, a controller manages data stored on flash memory and communicates with a host); a redundant array of independent disks (RAID) error correcting code (ECC) engine, for performing an error correction procedure (fig. 2A, paragraph 33, an error correction controller (ECC) engine that encodes the data received from the host and decodes and error corrects the data read from the non-volatile memory); and a central processing unit (CPU), for interpreting write/read commands issued by the host and controlling the access interface to access the non-volatile memory for user data (paragraph 28, CPU 
However Gusev et al. do not explicitly teach that there are a first memory in the CPU for storing temporary data and a second memory and the controller maps an unused memory space of the second memory to the first memory to be virtualized as part of the first memory when the second memory is not fully used, so that the CPU can also use the unused memory space of the second memory to store the temporary data.
Niijima et al. in an analogous art teach that there are a first memory in the CPU for storing temporary data and a second memory and the controller maps an unused memory space of the second memory to the first memory to be virtualized as part of the first memory when the second memory is not fully used, so that the CPU can also use the unused memory space of the second memory to store the temporary data (col. 3, lines 45-56, a CPU is connected to a memory control unit through a system bus, the memory control unit is connected to a main memory, the main memory is mapped to a memory space, a solid state disk (SSD) is accessible from the CPU 	through the memory space, as with the main memory; col. 3, lines 62-64, a flash EEPROM is used as a randomly accessible and rewritable memory in the SSD, alternatively a DRAM or SRAM can also be used; col. 4, lines 23-26, the SSD is divided into a plurality of logical pages, the size of a logical page of the SSD that is mapped to a real address space of the CPU is 4K bytes; col. 4, lines 33-37, real logical page of the SSD also stores non-mapped data (ECC) in addition to the mapped 4K bytes data, each logical page of the SSD is mapped to a real address space of the CPU.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusev et al.’s Patent Application Publication with the teachings of Niijima et al. by including additionally there are a first memory in the CPU for storing temporary data and a second memory and the controller maps an unused 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to extend the internal memory space available to the CPU.
Gusev et al. and Niijima et al. do not explicitly teach a memory in the RAID ECC engine.
MULLIGAN in an analogous art teaches a memory in the RAID ECC engine (paragraph 13, an error correction code (ECC) engine includes a memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusev et al.’s Patent Application Publication and Niijima et al.’s Patent with the teachings of MULLIGAN. by including additionally a memory in the RAID ECC engine.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use the memory in the RAID ECC engine to store the temporary data.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gusev et al. (US 20180067800 A1, “SYSTEM AND METHOD FOR PROTECTING FIRMWARE INTEGRITY IN A MULTI-PROCESSOR NON-VOLATILE MEMORY SYSTEM”), Niijima et al. (US 5787493, “Control method and apparatus for direct execution of a program on an external apparatus using a randomly accessible and rewritable memory”) and MULLIGAN (US 20080201625 A1, “ERROR CORRECTION SYSTEM AND METHOD”) as applied to claim 1 above, and further in Canepa et al. (US 20150033065 A1, “SOLID STATE DRIVE EMERGENCY PRE-BOOT APPLICATION PROVIDING EXPANDED DATA RECOVERY FUNCTION”).

As per claim 2, Gusev et al., Niijima et al. and MULLIGAN substantially teach the claimed invention described in claim 1 (as rejected above).
However Gusev et al., Niijima et al. and MULLIGAN do not explicitly teach that the controller further comprises a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, for temporarily storing the user data from the host or the non-volatile memory.
Canepa et al. in an analogous art teach that the controller further comprises a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, for temporarily storing the user data from the host or the non-volatile memory (paragraph 21, a non-volatile memory read operation is performed in response to a request originating from the host, raw data is retrieved from the NVM media. To ensure the data returned is correct, the controller corrects the raw data read from the NVM media to a buffer using an error correcting code (ECC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusev et al.’s Patent Application Publication, Niijima et al.’s Patent and MULLIGAN’s Patent Application Publication with the teachings of Canepa et al. by including additionally that the controller further comprises a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, for temporarily storing the user data from the host or the non-volatile memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data read from the memory and store it in a buffer temporarily.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gusev et al. (US 20180067800 A1, “SYSTEM AND METHOD FOR PROTECTING FIRMWARE INTEGRITY IN A MULTI-PROCESSOR NON-VOLATILE MEMORY SYSTEM”) in view of Niijima et al. (US 5787493, “Control method and apparatus for direct execution of a program on an external apparatus using a randomly accessible and rewritable memory”) and MULLIGAN (US 20080201625 A1, “ERROR CORRECTION SYSTEM AND METHOD”).

As per claim 5, Gusev et al. teach the data storage device comprising a non-volatile memory and the controller electrically coupled to the non-volatile memory (fig. 1A, paragraph 18, non-volatile memory, controller, controller interfaces with a host and transmits command sequences for read, program to non-volatile memory; paragraph 20, a controller manages data stored on flash memory and communicates with a host); the controller comprising an access interface, a RAID ECC engine and a CPU, the access interface being electrically coupled to a host and the non-volatile memory, the RAID ECC engine performing an error correction procedure, the CPU interpreting write/read commands issued by the host and controlling the access interface to access the non-volatile memory for user data (fig. 2A, paragraph 28, CPU manages the host interface and translates host commands received from the host into a format usable by the NVM system; manages read and write operations to and from the non-volatile memory; paragraph 33, an error correction controller (ECC) engine that encodes the data received from the host and decodes and error corrects the data read from the non-volatile memory).
However Gusev et al. do not explicitly teach that there are a first memory in the CPU for storing temporary data and a second memory, to map an unused memory space of the second memory to the first memory to be virtualized as part of the first memory, so that the CPU can also use the unused memory space of the second memory to store the temporary data.
Niijima et al. in an analogous art teach that there are a first memory in the CPU for storing temporary data and a second memory, to map an unused memory space of the second memory 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusev et al.’s Patent Application Publication with the teachings of Niijima et al. by including additionally that there are a first memory in the CPU for storing temporary data and a second memory, to map an unused memory space of the second memory to the first memory to be virtualized as part of the first memory, so that the CPU can also use the unused memory space of the second memory to store the temporary data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to extend the internal memory space available to the CPU.
Gusev et al. and Niijima et al. do not explicitly teach a memory in the RAID
ECC engine, configuring the CPU to issue at least one control signal to the RAID ECC engine; and according to the control signal, configuring the RAID ECC engine.
MULLIGAN in an analogous art teaches a memory in the RAID ECC engine (paragraph 13, an error correction code (ECC) engine includes a memory and ECC logic), configuring the CPU to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusev et al.’s Patent Application Publication and Niijima et al.’s Patent with the teachings of MULLIGAN by including additionally a memory in the RAID ECC engine, configuring the CPU to issue at least one control signal to the RAID ECC engine; and according to the control signal, configuring the RAID ECC engine.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use the memory in the RAID ECC engine to store the temporary data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gusev et al. (US 20180067800 A1, “SYSTEM AND METHOD FOR PROTECTING FIRMWARE INTEGRITY IN A MULTI-PROCESSOR NON-VOLATILE MEMORY SYSTEM”), Niijima et al. (US 5787493, “Control method and apparatus for direct execution of a program on an external apparatus using a randomly accessible and rewritable memory”) and MULLIGAN (US 20080201625 A1, “ERROR CORRECTION SYSTEM AND METHOD”) as applied to claim 5 above, and further in view of Canepa et al. (US 20150033065 A1, “SOLID STATE DRIVE EMERGENCY PRE-BOOT APPLICATION PROVIDING EXPANDED DATA RECOVERY FUNCTION”).

As per claim 6, Gusev et al., Niijima et al. and MULLIGAN substantially teach the claimed invention described in claim 5 (as rejected above).
However Gusev et al., Niijima et al. and MULLIGAN do not explicitly teach a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, for temporarily storing the user data from the host or the non-volatile memory.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusev et al.’s Patent Application Publication, Niijima et al.’s Patent and MULLIGAN’s Patent Application Publication with the teachings of Canepa et al. by including additionally a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, for temporarily storing the user data from the host or the non-volatile memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data read from the memory and store it in a buffer temporarily.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 3, the prior arts do not teach that the RAID ECC engine comprises: a control register, coupled to the CPU and for receiving at least one control signal from the CPU and the temporary data; and a plurality of operation circuits, and each of the plurality of operation circuits comprising: an exclusive OR (XOR) arithmetic logic unit (ALU); a page buffer; and a first selector, having two input terminals and an output terminal, wherein the two input terminals of 
Claim 4 is a dependent claim upon claim 3.

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 7, the prior arts do not teach that the RAID ECC engine comprises: a control register, coupled to the CPU and for receiving at least one control signal from the CPU and the temporary data; and a plurality of operation circuits, and each of the plurality of operation circuits comprising: an exclusive OR (XOR) arithmetic logic unit (ALU); a page buffer; and a first selector, having two input terminals respectively coupled to an output terminal of the XOR ALU and the control register and an output terminal coupled to the page buffer, wherein the CPU controls the first selector by the control register to determine an input source of the page buffer, so that the page buffer stores an operation result from the XOR ALU or stores the temporary data from the CPU.
Claim 8 is a dependent claim upon claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111